DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vereecke et al. (U.S. Patent Application Publication 2017/0005132), hereinafter, “V” in view of Johnson, Jr. et al. (U.S. Patent Application Publication 2011/0102562), hereinafter, “J”.
Regarding claims 1, 2, 4-6, 11-13, 15, 18, V discloses (Figs. 1 and 2D) a spectral sensor for acquiring spectral information of an object, the spectral sensor comprising: an array of photo-sensitive areas forming pixels (12a-12g); a first type of interference filter (14) comprising at least two reflective multilayers (16, 20) of a first type, wherein the multilayers of the first type are separated by a first intermediate layer (18) configured to give a constructive interference for a wavelength in a first wavelength range; a second type of interference filter (22) comprising at least two reflective multilayers (24, 28) of a second type, wherein the multilayers of the second type are separated by a second intermediate layer (26) configured to give a constructive interference for a wavelength in a second wavelength range other than the first wavelength range; a first type of filter stack configured to selectively transmit light in a first wavelength band of the first wavelength range to a first photo-sensitive area of the array, wherein the first type of filter stack comprises (i) the first type of interference filter and (ii) a second type of filter (32) to 
Regarding claim 3, V in view of J discloses the claimed invention as set forth above.  V and J do not disclose if the wavelengths overlap or not.  However, it is well known in the art that spectral sensors and imagers have non-overlapping wavelength filters.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide non-overlapping wavelength ranges in the apparatus of V in view of J to obtain a desired spectral response as known and predictable.
Regarding claim 9, V in view of J discloses the claimed invention as set forth above.  V in view of J disclose an array of photo-sensitive areas.  V and J do not disclose seven more stacks and forming at least nine different types of filter stacks as claimed.  However, choosing a particular number in an array requires routine skill in the art.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide at least nine different filter stacks in the apparatus of V in view of J to obtain a wide variety of spectral responses for a more complete detection as known and predictable.
Regarding claim 10, V in view of J discloses the claimed invention as set forth above. V and J do not disclose the wavelength ranges as claimed.  However, choosing particular wavelength ranges requires routine skill in the art.  It is well known in the art to image in the visible wavelength range.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the wavelength ranges in the apparatus of V in view of J to obtain a visible spectral response as desired, known and predictable.
Regarding claim 14, V in view of J discloses the claimed invention as set forth above.  V in view of J disclose each sub-array comprises three photo-sensitive areas.  V and J do not disclose at least four photo-sensitive areas as claimed.  However, choosing a particular number requires routine skill in the art.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide at least four photo-sensitive areas in the apparatus of V in view of J to obtain a wider variety of spectral responses for a more complete detection as known and predictable.
Regarding claims 16 and 17, V in view of J discloses the claimed invention as set forth above.  V in view of J disclose a multi-band filter as claimed.  J further teach ([0119]) further filters may be stacked for further purity.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide at least at least another multi-band filter in the apparatus of V in view of J to obtain better filtering as .
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878